PER CURIAM.
We reverse the trial court’s determination that the husband’s disability policy was a marital asset subject to equitable distribution. See Hoffner v. Hoffner, 577 So.2d 703, 704 (Fla. 4th DCA 1991); Hanks v. Hanks, 553 So.2d 340, 343 (Fla. 4th DCA 1989); Bloch v. Bloch, 688 So.2d 945, 947 (Fla. 3d DCA 1997). We affirm on all other issues. On remand, the sole issue for the circuit court is to increase the award of permanent alimony to the wife in light of the reclassification of the husband’s disability policy.
KLEIN, GROSS and TAYLOR, JJ., concur.